                             IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION (COLUMBUS)



     MATTHEW D. HOOVER                      :
                                            :     CASE NO. 2:21-cv-4177
                Plaintiff,                  :
                                            :
     v.                                     :
                                            :     COMPLAINT
     4 SEASONS MOTORS INC.                  :
     (D/B/A NCC MOTOR SALE)                 :     WITH JURY DEMAND
                                            :
                Defendant.                  :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
                      ___________________________________________


                    Now comes Plaintiff Matthew D. Hoover (“Plaintiff”) by and through his counsel

     for his Complaint against Defendant 4 Seasons Motors Inc. (d/b/a NCC Motor Sale)

     (“Defendant”), and states as follows:

I.                  INTRODUCTION AND PARTIES

                     1.    Plaintiff is an Indiana resident who resides at 357 Groveland St., Boone

      Grove, Indiana 46302.


                     2.    Defendant is an Ohio for-profit company with its principal place of

      business located at 5240 Sinclair Rd., Columbus, Ohio 43229. Defendant is registered to do

      business in Ohio and regularly conducts business in Franklin County, Ohio.         Defendant

      operated at all relevant times as a car dealership.



                                                      1
                      3.    Plaintiff seeks to recover his damages (actual, statutory, treble, and

       punitive) and attorney’s fees and costs associated with this action based on Defendant’s

       violations of the Motor Vehicle Information and Cost Savings Act (“Federal Odometer Law”),

       49 U.S. Code §§ 32701-11, the Ohio Odometer Rollback and Disclosure Act (“Ohio Odometer

       Law”), Ohio Revised Code §§ 4549.41-51, and Ohio common law.

                      4.    As detailed throughout this Complaint, Defendant willfully violated the

       Federal and Ohio Odometer Laws and Ohio common law with intend to defraud Plaintiff.

 II.                VENUE AND JURISDICTION

                      5.    Venue is appropriate in this District Court under 28 U.S.C. § 1391(b)

       because (i) a substantial part of the events giving rise to Plaintiff’s claims occurred in this

       District, and (ii) this is the District in which Defendant operates and is headquartered.

                      6.    Defendant engaged in business in this District and engaged in tortious acts

       or omissions within this District, and has otherwise made or established contacts within this

       District sufficient to permit the exercise of personal jurisdiction.

                      7.    Jurisdiction in this case is proper under 49 U.S.C § 32710, which grants

       the District Court jurisdiction to hear this action without regard to the amount in controversy.

                      8.    The District Court also has supplemental jurisdiction over Plaintiff’s Ohio

       state law claims against Defendant under 28 U.S.C. §1367.

III.                FACTUAL BACKGROUND

                      9.    Defendant operates as a car dealership in the Columbus, Ohio area.

                      10.   On April 17, 2021, Plaintiff purchased a 2011 Dodge Grand Caravan (the

       “Vehicle”) from Defendant for $6,214.00 (including tax, title, and fees), Plaintiff paid the total

       amount to Defendant in cash, and the Vehicle was transferred to Plaintiff. Upon information




                                                       2
and belief, at the time of purchase, the Vehicle was less than ten (10) years old. Attached as

Exhibit A is a true and accurate copy of the purchase contract.

                11.   As shown in the contract, Defendant represented the mileage on the

vehicle to be 44,970 miles (as was shown on the vehicle’s odometer at this time). At no time

did Defendant: (a) provide Plaintiff with an odometer statement as required under federal and

state law, or (b) ever disclose to Plaintiff the fact that the odometer on the Vehicle was not

accurate.

                12.   Approximately one month after the purchase, in mid-May 2021, the

Vehicle’s transmission experienced a catastrophic failure and had to be replaced. Plaintiff took

the Vehicle to auto mechanic who performed of scan of the vehicle’s computer. The scan

uncovered that the true mileage of the vehicle was 80,001 and that the vehicle’s odometer had

been rolled back. Attached as Exhibit B is a true and accurate copy of the scan report.

                13.   Upon learning of the rolled back odometer, Plaintiff immediately notified

Defendant of this issue, but Defendant refused to repair/replace the transmission, rescind the

transaction, or take any steps to remedy the situation.

                14.   At the time of purchase, Defendant refused to provide Plaintiff with the

title to the Vehicle and stated he would send it to Plaintiff at a later date. Defendant provided

no reasonable justification for its failure to provide Plaintiff with title to the Vehicle.

                15.   Upon information and belief, on or around June 2, 2021, Defendant

obtained a new title for the Vehicle and sent it to Plaintiff. The new Vehicle title stated: “NON-

ACTUAL WARNING: ODOMETER DISCREPENCY.” Attached as Exhibit C is a true and

accurate copy of the title for the Vehicle.




                                                 3
                  16.   Given his transportation needs for the vehicle, Plaintiff was left with no

other choice but to pay for a new transmission to be installed in the vehicle at a cost of around

$5,000.00. Plaintiff also spent approximately $600.00 on rental vehicles while his vehicle was

being repaired.

                  17.   Plaintiff seeks to recover actual damages, statutory damages, treble

damages, punitive damages, and his attorney’s fees and costs associated with this action based

on RPM’s unlawful conduct.



                              FIRST CLAIM FOR RELIEF
                   UNLAWFUL TAMPERING WITH ODOMETER
             (Violations of 49 U.S.C. § 32703 and Ohio Rev. Code § 4549.42)

                  18.   Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 17 of this Complaint as if fully set forth herein.

                  19.   The Federal Odometer Law and Ohio Odometer Law make it unlawful for

any person to tamper with a vehicle’s odometer. 49 U.S.C. § 32703; Ohio Rev. Code §

4549.42.

                  20.   Defendant knowingly violated 49 U.S.C. § 32703 and Ohio Rev. Code §

4549.42 by tampering with the Vehicle’s odometer with intend to change the mileage

registered by the Vehicle’s odometer with an intent to defraud Plaintiff.

                  21.   As a direct and proximate result of Defendant’s conduct, Plaintiff has been

damaged in an amount to be determined by the Court.



                             SECOND CLAIM FOR RELIEF
                 FAILURE TO PROVIDE ODOMETER STATEMENT
            (Violations of 49 U.S.C. § 32705(a) and Ohio Rev. Code § 4549.46)




                                                 4
               22.   Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 21 of this Complaint as if fully set forth herein.

               23.   The Federal Odometer Law and Ohio Odometer Law require Defendant to

provide Plaintiff with an Odometer Statement that complies with the requirements of federal

and state law. 49 U.S.C. § 32705(a); Ohio Rev. Code § 4549.46.

               24.   Defendant knowingly violated 49 U.S.C. § 32705(a) and Ohio Rev. Code

§ 4549.46 by failing to provide Plaintiff with an Odometer Statement.

               25.   As a direct and proximate result of Defendants’ conduct, Plaintiff suffered

damages in an amount to be determined by the Court.



                              THIRD CLAIM FOR RELIEF
                             MAKING FALSE STATEMENT
                             (Violation of 49 U.S.C. § 32705(a))

               26.   Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 25 of this Complaint as if fully set forth herein.

               27.   The Federal Odometer Law prohibits Defendant from making any false

statements with regard to the actual mileage of the Vehicle. 49 U.S.C. § 32705(a).

               28.   Defendant knowingly violated 49 U.S.C. § 32705(a) falsely stating the

Vehicle’s mileage was 44,970 at the time of purchase.

               29.   As a direct and proximate result of Defendants’ conduct, Plaintiff suffered

damages in an amount to be determined by the Court.

                             FOURTH CLAIM FOR RELIEF
                             MAKING FALSE STATEMENT
                        (Violation of Ohio Revised Code § 4549.42)




                                                5
               30.   Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 29 of this Complaint as if fully set forth herein.

               31.   The Ohio Odometer Law makes it unlawful for Defendant to transfer a

motor vehicle if the person knows or recklessly disregards facts indicating that the odometer of

the motor vehicle has been changed, tampered with, or disconnected, or has been in any other

manner nonfunctional, to reflect a lesser mileage or use, unless that person gives clear and

unequivocal notice of the tampering or nonfunction or of the person’s reasonable belief of

tampering or nonfunction, to the transferee in writing prior to the transfer.

               32.   Defendant knowingly violated Ohio Revised Code § 4549.45 unlawfully

transferring the Vehicle to Plaintiff as outlined throughout this Complaint.

               33.   As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages in an amount to be determined by the Court.



                              FOURTH CLAIM FOR RELIEF
                                      FRAUD

               34.   Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 33 of this Complaint as if fully set forth herein.

               35.   The Defendant made materially false statements and omissions to Plaintiff

regarding the mileage of the Vehicle.

               36.   The Defendant knew the false and misleading nature of its statements and

omissions.

               37.   Defendant made representations and concealments of material facts to

Plaintiff for monetary gain. The representations or concealments by Defendant were material

and were made with the intent to mislead and defraud Plaintiff.



                                                6
               38.     Defendant intended or expected Plaintiff to rely upon the representations

or concealments resulting in Individual Plaintiffs and putative Class Members receiving

medical bills they otherwise would not have received from Dr. Christman.

               39.     Plaintiff had the right to rely on and did rely on the false statements and

omissions of Defendant.

               40.     Defendant knew the false and misleading nature of its statements and

omissions.

               41.     Defendant’s complete and utter indifference of its obligations under Ohio

law reveals a conscious disregard of the rights of Plaintiff, and the injuries suffered by Plaintiff

are attended by circumstances of fraud, malice, and willful and wanton misconduct, calling for

an assessment of punitive damages against Defendant.

               42.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages in an amount to be determined by the Court.

                               FOURTH CLAIM FOR RELIEF
                                 BREACH OF CONTRACT

               43.     Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 42 of this Complaint as if fully set forth herein.

               44.     Defendant had a duty of the parties’ contract to provide Plaintiff with a

vehicle that had mileage of 44,970.

               45.     Defendant materially breached this duty as outlined throughout this

Complaint by failing the to provide Plaintiff with a vehicle that had mileage of 44,970.

               46.     Defendant’s breach of contract was the proximate and direct cause of

Plaintiff’s damages.




                                                 7
              47.   As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages in an amount to be determined by the Court.




                                             8
WHEREFORE, Plaintiff asks this Court to enter judgment in his favor as follows:

 A. Award Plaintiff actual, statutory, treble and punitive damages in in an

     amount to be determined at trial;

 B. Award Plaintiff his attorneys’ fees and costs;

 C. Award Plaintiff pre-judgment and post-judgment interest; and

 D. Award Plaintiff such other and further relief as this Court deems necessary.




                                9
                                        Respectfully submitted,


                                   /s/ Adam V. Sadlowski
                                   Adam V. Sadlowski, Trial Attorney (0079582)
                                   SADLOWSKI LAW LLC
                                   11427 Reed Hartman Highway, Suite 210
                                   Blue Ash, Ohio 45241
                                   Tel: (513) 618-6595
                                   Fax: (513) 618-6442
                                   asadlowski@sb-lawyers.com

                                   Attorneys for Plaintiff




                          JURY DEMAND

Plaintiff demands a trial by jury on all triable issues.


                                   /s/ Adam V. Sadlowski
                                   Adam V. Sadlowski




                                  10
